DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image capture module configured to/ a color conversion module configured to/ a radiometric module configured to/ framing module configured to/ a communications module couple to/ an input/output module coupled to” in claims 12-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US20080029714) (hereinafter Olsen) in view of Hurley (US20060242186) (hereinafter Hurley).
Regarding claim 1, Olsen discloses a method of operating a video camera, the method comprising: 
2capturing a scene of imaging data using a focal plane array (FPA) module of the 3video camera, wherein the scene of imaging data is characterized by a first bit depth [Fig. 7, 0043, 0052-0063, 0320, 0349-0353; lens array for increased focal length, sensor array including color depth as part of considered image characteristics]. 
4processing, using an image processing module coupled to the FPA module, the 5scene of imaging data to provide display data characterized by a second bit depth less than the 6first bit depth [Fig. 17, 0039-0055, 0431, 0437-0455, 0641-0645; collecting and characterizing different color depth, some being lesser/ greater than other depths].
Olsen discloses the limitations of claim 1.  Although Olsen discloses combining frame signals in plurality of frames (0327-0351), Olsen does not explicitly disclose 7forming a super frame including the display data and the scene of imaging data and 8outputting the super frame.
Hurley discloses forming a super frame including the display data and the scene of imaging data [0080-0085, 0133; visual image data acquired by combining 2 or more frames].
8outputting the super frame [0133; outputting frame while considering parameters such as bit depth for color acquisition].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Olsen with the teachings of Hurley as stated above.  By incorporating the explicit teachings of combination of frames of Hurley with the overall imaging system of Olsen, thermal signal processing with thermal signature intensity alarming for a more robust and accurate imaging system is achieved (see Hurley 0009-0014, 0040-0046).
Regarding claim 2, Olsen discloses wherein the display data comprises YUV display 2data and the scene of imaging data comprises pre-automatic gain control (pre-AGC) image data [Figs. 111-115, 128-137, 0901, 1094; image sensor optimized for dynamic amplitude adjustment within each full color pixel].
Regarding claim 3, Olsen discloses wherein the YUV display data is formatted for a 2set of pixels as luminance and a Cb value for a first pixel and luminance and a Cr value for a  [Figs. 3-5, 16-17, 111, 128-137, 0322-0340, 0409-0422, 0444, 0641-0647, 0947-0951, 0995; optimizing color channels for tailoring full color pixels and intensities].
Regarding claim 4, Olsen discloses wherein the Cb value is an average for the first 2pixel and the second pixel and the Cr value is an average for the first pixel and the second pixel [Figs. 111-115, 0855-0868; averaging pixel values as part of dynamic pixel color value estimation].
Regarding claim 5, Olsen discloses wherein the pre-AGC image data is least 2significant bit (LSB) aligned [Figs. 111-115, 128-137, 0901, 1094; image sensor optimized for dynamic amplitude adjustment within each full color pixel].
Regarding claim 6, Olsen discloses the limitations of claim 6.  However Olsen does not explicitly disclose wherein the super frame comprises 480 lines, each 2of the 480 lines having 1280 values.
Hurley more explicitly discloses wherein the super frame comprises 480 lines, each 2of the 480 lines having 1280 values [0048, 0080-0085, 0133; frame construction including at least 480 lines of resolution and full color values].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Olsen with the teachings of Hurley for the same reasons as stated above.
Regarding claim 8, Olsen discloses wherein capturing the scene of imaging data comprises performing at least one of temperature compensation or non-uniformity correction [Figs. 111-115, 128-137, 0379, 0950-0952; temperature characteristic adjustment].
Regarding claim 9, Olsen discloses the limitations of claim 9.  However Olsen does not explicitly disclose wherein the first bit depth comprises 14 bits and 2the second bit depth comprises 8 bits.
[Figs. 1-5, 0080-0085; color depth values between 4 and 16 bits per pixel].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Olsen with the teachings of Hurley for the same reasons as stated above.
Regarding claim 10, Olsen discloses further comprising processing the scene of imaging 2data using an image contrast enhancement unit [Figs. 111-115, 128-137, 0955-0958; color contrast enhancement amongst image characteristic algorithms].
Regarding claim 11, Olsen discloses further comprising providing the scene of imaging 2data, the display data, and the super frame including the scene of imaging data and the display 3data to a multiplexer [0873-0878; multiplexing and displaying imaging data].
Regarding claim 12, Olsen discloses a thermal imaging system comprising: 
2an image capture module configured to collect incident radiation and output 3imaging data characterized by a first bit depth;
4a color conversion module configured to process the imaging data to provide 5display data characterized by a second bit depth less than the first bit depth;
10a communications module coupled to a camera core [0072; camera subsystem including communication system]. 
11an input/output module coupled to the communications module [Figs. 76-77, 0072, 0190-0175; input and output devices as part of subsystems].
Olsen discloses the limitations of claim 12.  Although Olsen discloses combining frame signals in plurality of frames (0327-0351), Olsen does not explicitly disclose 7 a radiometric module configured to process the imaging data to provide 7radiometric data characterized by a third bit depth greater than the first bit depth; 8a framing module configured to form a super frame including the radiometric data 9and the display data. 
[0038-0050, 0080-0085, 0115-0133; forming thermal signatures amongst plurality of bands for a variety of bands including thermal imaging, imaging characteristics including a variety of pixel depths]. 
a framing module configured to form a super frame including the radiometric data 9and the display data [0080-0085, 0133; visual image data acquired by combining 2 or more frames].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Olsen with the teachings of Hurley as stated above.  By incorporating the explicit teachings of combination of frames of Hurley with the overall imaging system of Olsen, thermal signal processing with thermal signature intensity alarming for a more robust and accurate imaging system is achieved (see Hurley 0009-0014, 0040-0046).
Regarding claim 13, Olsen discloses the limitations of claim 13.  However Olsen does not explicitly disclose wherein the first bit depth is 14 2bits.
Hurley more explicitly discloses wherein the first bit depth is 14 2bits [Figs. 1-5, 0080-0085; color depth values between 4 and 16 bits per pixel].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Olsen with the teachings of Hurley for the same reasons as stated above.
Regarding claim 14, Olsen discloses wherein the camera core 2comprises a multiplexer operable to select the imaging data, the display data, or the super frame [0873-0878; multiplexing and displaying imaging data].
Regarding claim 15, Olsen discloses wherein the radiometric module 2converts the imaging data to 16-bit radiometric data providing information on a temperature of a 3pixel [Figs. 111-115, 128-137, 0379, 0950-0952; temperature characteristic adjustment].
Regarding claim 16, Olsen discloses the limitations of claim 16.  However Olsen does not explicitly disclose wherein the third bit depth is 16 bits.
Hurley more explicitly discloses wherein the third bit depth is 16 bits [Figs. 1-5, 0080-0085; color depth values between 4 and 16 bits per pixel].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Olsen with the teachings of Hurley for the same reasons as stated above.
Regarding claim 18, Olsen discloses the limitations of claim 18.  However Olsen does not explicitly disclose wherein the framing module 2forms the super frame comprising 480 lines, each of the 480 lines having 1280 values.
Hurley more explicitly disclose wherein the framing module 2forms the super frame comprising 480 lines, each of the 480 lines having 1280 values [0048, 0080-0085, 0133; frame construction including at least 480 lines of resolution and full color values].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Olsen with the teachings of Hurley for the same reasons as stated above.
Regarding claim 19, Olsen discloses further comprising a multiplexer 2to display the super frame including a scene of imaging data and the display data [0873-0878; multiplexing and displaying imaging data].
Regarding claim 20, Olsen discloses wherein the image capture 2module is configured to perform at least one of temperature compensation or non-uniformity 3correction [Figs. 111-115, 128-137, 0379, 0950-0952; temperature characteristic adjustment].




Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: When taken in the environment of the independent claims, along with any/all intervening claims, the prior arts of record do not explicitly disclose specific portioned pixel values associated with relevant pixel characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483